Order entered July 9, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00376-CR

                           DAVID PAUL WHITNEY, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 064600

                                         ORDER
        Appellant’s July 7, 2015 motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to THIRTY DAYS from the

date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE